Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, made and entered into as of the __ day of
______, 2005 (“Agreement”), by and between The Great Atlantic & Pacific Tea
Company, Inc., a Maryland corporation (“Company”), and ______________________
(“Indemnitee”):

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of such corporations;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the business enterprise itself;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

WHEREAS, this Agreement is a supplement to and in furtherance of the charter of
the Company (the “Charter”) and the by-laws of the Company (the “By-Laws”) and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder;

WHEREAS, Section 2-418 of the Maryland General Corporation Law (the “MGCL”)
expressly recognizes that the indemnification provisions of such section are not
exclusive of any other rights to which a person seeking indemnification may be
entitled under the Charter, the By-Laws, a resolution of stockholders or
directors, any agreement or otherwise;

--------------------------------------------------------------------------------



-2-

WHEREAS, the indemnification provisions of the Charter and By-Laws are
nonexclusive and, therefore, contemplate that contracts may be entered into with
respect to indemnification of directors, officers, employees and agents;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee, intending to be legally bound, do hereby
covenant and agree as follows:

Section 1.        Services by Indemnitee.

Indemnitee agrees to serve as a director, officer, employee and/or agent of the
Company and/or any of its subsidiaries and may serve, at the request of the
Company, as a director, officer, employee and/or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise (a
“Relevant Enterprise”). Indemnitee may at any time and for any reason resign
from such position (subject to any other contractual obligation or any
obligation imposed by operation of law), in which event the Company shall have
no obligation under this Agreement to continue Indemnitee in such position. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries) and Indemnitee. Indemnitee specifically acknowledges that
Indemnitee’s employment with the Company (or any of its subsidiaries), if any,
is “at will,” and Indemnitee may be discharged at any time for any reason, with
or without cause, except as may be otherwise provided in any written employment
contract between Indemnitee and the Company (or any of its subsidiaries), other
applicable formal severance policies duly adopted by the Board, or, with respect
to service as a director of the Company and/or any of its subsidiaries, under
applicable law, by the relevant company’s charter or by-laws (or other relevant
organizational documents). The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as a director, officer,
employee and/or agent, as the case may be, of the Company and its subsidiaries
or of a Relevant Enterprise.

Section 2.       Indemnification – General.

The Company, without duplication, shall indemnify, and advance Expenses (as
hereinafter defined) to, Indemnitee (a) as provided in this Agreement and (b)
(subject to the provisions of this Agreement) to the fullest extent permitted by
applicable law in effect on the date hereof and as amended from time to time.
The rights of Indemnitee provided under the preceding sentence shall include,
but shall not be limited to, the rights set forth in the other Sections of this
Agreement.

--------------------------------------------------------------------------------



-3- 

Section 3. Proceedings Other Than Proceedings by or in the
Right of the Company and/or any of its Subsidiaries.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section 3 if, by reason of his or her Corporate Status (as hereinafter defined),
he or she is, or is threatened to be made, a party to or a participant in any
Proceeding (as hereinafter defined), other than a Proceeding by or in the right
of the Company and/or any of its subsidiaries. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or her or on his or her behalf in
connection with such Proceeding or any claim, issue or matter therein, unless it
is established that (a) the act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and (i) was committed in bad faith or (ii)
was the result of active and deliberate dishonesty, (b) Indemnitee actually
received an improper personal benefit in money, property or services, or (c) in
the case of any criminal Proceeding, Indemnitee had reasonable cause to believe
that his or her conduct was unlawful.

Section 4. Proceedings by or in the Right of the
Company and/or any of its Subsidiaries.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his or her Corporate Status, he or she is, or is
threatened to be made, a party to or a participant in any Proceeding brought by
or in the right of the Company and/or any of its subsidiaries to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses),
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or her or on his or her behalf in connection with
such Proceeding, unless it is established that (a) the act or omission of
Indemnitee was material to the matter giving rise to such a Proceeding and (i)
was committed in bad faith or (ii) was the result of active and deliberate
dishonesty or (b) Indemnitee actually received an improper personal benefit in
money, property or services. Indemnitee is not entitled to indemnification in
connection with any Proceeding by or in the right of the Company in which he or
she was adjudged liable to the Company, except as provided in Section 5 of this
Agreement.

Section 5. Court-Ordered Indemnification.

Notwithstanding any other provision of this Agreement, a court of appropriate
jurisdiction, upon application of Indemnitee and such notice as the court shall
require, may order indemnification in the following circumstances:

--------------------------------------------------------------------------------



-4-

(a)      if it determines Indemnitee is entitled to indemnification under the
MGCL, the court may order indemnification, in which case Indemnitee shall be
entitled to recover, among other amounts, the expenses of securing such
indemnification; or

(b)      if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in Section
2-418(c) of the MGCL, shall be limited to Expenses.

Section 6. Partial Indemnification.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a party to (or a
participant in) and is successful, on the merits or otherwise, in defense of any
Proceeding, he or she shall be indemnified against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection
therewith. If Indemnitee is not wholly successful in defense of such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify,
without duplication, Indemnitee against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter. If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of the Expenses, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, penalties,
fines and amounts paid in settlement) actually and reasonably incurred by him or
her or on his or her behalf in connection with such Proceeding or any claim,
issue or matter therein, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify, without duplication, Indemnitee for the
portion to which Indemnitee is entitled.

Section 7. Indemnification for Additional Expenses.

(a)      The Company shall indemnify, without duplication, Indemnitee against
any and all Expenses and, if requested by Indemnitee, shall (within seven (7)
business days of such request) advance such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement, the Charter or the By-Laws now or hereafter in
effect; or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

--------------------------------------------------------------------------------

-5-

(b)      Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his or her Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, he or she shall be indemnified
against all Expenses actually and reasonably incurred by him or her or on his or
her behalf in connection therewith.

Section 8. Advancement of Expenses.

The Company shall advance, without duplication, all reasonable Expenses incurred
by or on behalf of Indemnitee in connection with any Proceeding within seven (7)
days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall include
or be preceded or accompanied by a written affirmation by Indemnitee of
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by law and by this Agreement has
been met and a written undertaking by or on behalf of Indemnitee, in such form
as may be required by applicable law as in effect at the time of the execution
thereof, to repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses. The
written undertaking required by this Section 8 shall be an unlimited general
obligation by or on behalf of Indemnitee and shall be accepted without reference
to Indemnitee’s financial ability to repay such advanced Expenses and without
any requirement to post security therefor. Notwithstanding the foregoing, the
obligation of the Company to advance Expenses pursuant to this Section 8 shall
be subject to the condition that, if, when and to the extent that the Company
determines that Indemnitee would not be permitted to be indemnified under
applicable law, the Company shall be entitled to be reimbursed, within thirty
(30) days of such determination, by Indemnitee (who hereby agrees to reimburse
the Company) for all such amounts theretofore paid; provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Company that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any advance of Expenses until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed).

Section 9. Procedure for Determination of Entitlement to
Indemnification.

(a)      To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

--------------------------------------------------------------------------------

-6-

(b)      Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 9(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case: (i) if a Change of Control (as hereinafter defined) shall
have occurred since the date of this Agreement, by Independent Counsel (as
hereinafter defined) in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change of Control shall not have occurred,
(A) by the Board by a majority vote of a quorum consisting of Disinterested
Directors (as hereinafter defined), or (B) if such a quorum consisting of
Disinterested Directors cannot be obtained, then by a majority vote of a
committee of the Board consisting of two or more Disinterested Directors, each
of whom was duly designated to act in the matter by a majority vote of the full
Board in which the members of the Board who are not Disinterested Directors may
participate, or (C) if the requirements set forth in (A) or (B) above are not
satisfied, or if directed by a quorum of Disinterested Directors or a majority
vote of a duly authorized committee satisfying the requirements set forth in (A)
or (B) above, as applicable, by Independent Counsel in a written opinion to the
Board, a copy of which shall be delivered to Indemnitee, or (D) if so directed
by the Board, by the stockholders of the Company; and, if it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within seven (7) days after such determination. Indemnitee shall cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby agrees to indemnify and to hold Indemnitee harmless therefrom.

 

--------------------------------------------------------------------------------



-7-

(c)      In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 9(b) hereof, the Independent
Counsel shall be selected as provided in this Section 9(c). The Independent
Counsel shall be selected by (A) a majority vote of a quorum consisting of
Disinterested Directors, or (B) if such a quorum consisting of Disinterested
Directors cannot be obtained, then by a majority vote of a committee of the
Board consisting of two or more Disinterested Directors, each of whom was duly
designated to act in the matter by a majority vote of the full Board in which
the members of the Board who are not Disinterested Directors may participate, or
(C) if not selected pursuant to (A) or (B) above, by a majority vote of the full
Board in which the members of the Board who are not Disinterested Directors may
participate, and the Company shall give written notice to Indemnitee advising
him or her of the identity of the Independent Counsel so selected. Indemnitee
may, within 10 days after such written notice of selection shall have been
given, deliver to the Company a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 18 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court has determined that such objection is without merit. If, within 20 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 9(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee, as the case may be, may petition
an appropriate court of the State of Maryland (a “Maryland Court”) for
resolution of any objection which shall have been made by the Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Maryland Court or by such other
person as the Maryland Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(b) hereof. The Company shall pay, without
duplication, any and all reasonable fees and expenses of Independent Counsel
incurred by such Independent Counsel in connection with acting pursuant to
Section 9(b) hereof, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 9(c), regardless of the manner in
which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section
11(a)(iii) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(d)      The Company shall not be required to obtain the consent of Indemnitee
to the settlement of any Proceeding which the Company has undertaken to defend
if the Company assumes full and sole responsibility for such settlement and the
settlement grants Indemnitee a complete and unqualified release in respect of
the potential liability. The Company shall not be liable for any amount paid by
Indemnitee in settlement of any Proceeding that is not defended by the Company,
unless the Company has consented to such settlement, which consent shall not be
unreasonably withheld.

Section 10. Presumptions and Effect of Certain Proceedings.

(a)      Subject to Section 10(c) below, in making a determination with respect
to entitlement to indemnification or the advancement of expenses hereunder, the
person or persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification or advancement of expenses under this
Agreement if Indemnitee has submitted a request for indemnification or the
advancement of expenses in accordance with Section 9(a) of this Agreement, and
the Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of the Company (including its
Board or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including its Board or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

--------------------------------------------------------------------------------



-8-

(b)      If the person, persons or entity empowered or selected under Section 9
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 10(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders of the Company pursuant to Section 9(b) of this Agreement and if
(A) within fifteen (15) days after receipt by the Company of the request for
such determination, the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(b) of this Agreement.

(c)      The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order or settlement, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
meet the requisite standard of conduct described herein for indemnification. The
termination of any Proceeding or of any claim, issue or matter therein by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, shall create a rebuttable presumption
that Indemnitee did not meet the standard of conduct described herein for
indemnification.

(d)      For purposes of any determination of Good Faith, Indemnitee shall be
deemed to have acted in “good faith” if Indemnitee’s action is based on the
records or books of account of the Company or relevant subsidiary or Relevant
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Company or relevant subsidiary or Relevant
Enterprise in the course of their duties, or on the advice of legal counsel for
the Company or relevant subsidiary or Relevant Enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or relevant subsidiary or Relevant Enterprise.
The provisions of this Section 10(d) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

--------------------------------------------------------------------------------



-9-

(e)      The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Company or any of its subsidiaries or Relevant
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

Section 11. Remedies of Indemnitee.



(a)      In the event that (i) a determination is made pursuant to Section 9 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 9(b) of this Agreement within 90 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 6 or 7 of this Agreement within
ten (10) days after receipt by the Company of a written request therefor or (v)
payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication by a Maryland Court of his or
her entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a); provided, however, that
the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce his or her rights under Section 6 of this Agreement.

(b)      In the event that a determination shall have been made pursuant to
Section 9(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 11 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 11, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c)      If a determination shall have been made pursuant to Section 9(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 11, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

--------------------------------------------------------------------------------



-10-

(d)      In the event that Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration, but only if he or she prevails therein. If
it shall be determined in said judicial adjudication or arbitration that
Indemnitee is entitled to receive part but not all of the indemnification or
advancement of Expenses sought, the Expenses incurred by Indemnitee in
connection with such judicial adjudication or arbitration shall be appropriately
prorated. The Company shall indemnify Indemnitee against any and all Expenses
and, if requested by Indemnitee, shall (within ten (10) days after receipt by
the Company of a written request therefor) advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for indemnification or advance of Expenses from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery, as the case may be.

(e)      The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 11 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

Section 12. Non-Exclusivity; Survival of Rights; Insurance;
Subrogation.

(a)      The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the relevant
company’s charter or by-laws (or other relevant organizational document), any
agreement approved by the board of directors, a vote of stockholders or a
resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in the MGCL, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the relevant company’s charter
and by-laws (or other relevant organizational documents) and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

--------------------------------------------------------------------------------



-11-

(b)      To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company and its subsidiaries or of a Relevant Enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies.

(c)      In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d)      The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(e)      The Company’s obligations to indemnify or advance expenses hereunder to
Indemnitee who is or was serving a Relevant Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Relevant Enterprise.

Section 13. Duration of Agreement.

This Agreement shall continue until and terminate upon the later of: (a) 10
years after the date that Indemnitee shall have ceased to serve as a director,
officer, employee and/or agent of the Company and its subsidiaries or of any
Relevant Enterprise; or (b) the final termination of any Proceeding then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement of expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 11 of this Agreement relating thereto. This Agreement shall
be binding upon the Company and its successors and assigns (including, without
limitation, any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company) and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
written agreement in form and substance reasonably satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

--------------------------------------------------------------------------------



-12-

    Section 14. Severability.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; (b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

    Section 15. Exception to Right of Indemnification or
Advancement of Expenses.

Except as provided in Section 7(a) of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding (a) brought by Indemnitee (i) against the Company,
unless a Change of Control shall have occurred (other than a Proceeding by
Indemnitee to enforce his or her rights under this Agreement), or (ii) against
any Person other than the Company, unless approved in advance by the Board; (b)
instituted by Indemnitee to enforce or interpret this Agreement to the extent
that a court of competent jurisdiction determines that any of the material
assertions made by Indemnitee in such Proceeding were not made in good faith or
were frivolous; (c) brought by the Company or any of its subsidiaries against
Indemnitee prior to a Change of Control alleging (x) a willful violation by
Indemnitee of the terms and conditions of any employment contract, (y) a willful
misappropriation of corporate assets by Indemnitee or (z) any other willful and
deliberate breach in bad faith of Indemnitee’s duty to the Company (or its
subsidiaries) or its stockholders, if the bringing of such Proceeding against
Indemnitee shall have been approved or subsequently ratified by the Board; (d)
if the Company has a class of equity securities registered pursuant to Section
12 of the Act, for any Expenses or the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Act, or any similar successor statute; or (e) if it shall be determined by
final judgment by a court having jurisdiction in the matter that such
indemnification is not lawful.

Section 16. Identical Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

--------------------------------------------------------------------------------



-13-

Section 17. Headings.

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

Section 18. Definitions.

For purposes of this Agreement:

(a)      “Change in Control” shall mean the occurrence of any of the following
events:

(i)      a majority of the members of the Board at any time cease for any reason
other than due to death or disability to be persons who were members of the
Board twenty-four months prior to such time (the “Incumbent Directors”);
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who are Incumbent Directors shall be
treated as an Incumbent Director;

(ii)      any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Act”), but excluding the Company, its subsidiaries, any employee benefit plan
of the Company or any of its subsidiaries, employees of the Company or any of
its subsidiaries or any group of which any of the foregoing is a member) other
than Tengelmann Warenhandelsgesellschaft, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Act), directly or indirectly, including
without limitation, by means of a tender or exchange offer, (x) of securities of
the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities and (y) of a greater percentage of the
combined voting power of the Company’s then outstanding securities than the
percentage thereof owned by Tengelmann Warenhandelsgesellschaft; or

(iii)      the stockholders of the Company shall approve a definitive agreement
(x) for the merger or other business combination of the Company with or into
another corporation immediately following which merger or combination (A) the
stock of the surviving entity is not readily tradable on an established
securities market, (B) a majority of the directors of the surviving entity are
persons who (1) were not directors of the Company immediately prior to the
merger and (2) are not nominees or representatives of the Company or (C) any
“person,” including a “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the Act, but excluding the Company, its subsidiaries, any employee
benefit plan of the Company or any of its subsidiaries, employees of the Company
or any of its subsidiaries or any group of which any of the foregoing is a
member) other than Tengelmann Warenhandelsgesellschaft, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, (I) of 30% or more of the securities of the surviving entity and
(II) of a greater percentage of the securities of the surviving entity than the
percentage thereof owned by Tengelmann Warenhandelsgesellschaft or (y) for the
direct or indirect sale or other disposition of all or substantially all of the
assets of the Company.

--------------------------------------------------------------------------------



-14-

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur (x) so long as Tengelmann Warenhandelsgesellschaft (together with its
affiliates) is the “beneficial owner” (as defined in Rule 13d-3 under the Act)
of securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities or (y) in the event the
Company files for bankruptcy, liquidation or reorganization under the United
States Bankruptcy Code.

(b)      “Corporate Status” describes the status of a person who is or was a
director, officer, employee, fiduciary or agent of the Company and its
subsidiaries or of a Relevant Enterprise.

(c)      “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(d)      “Effective Date” means the date set forth in the first paragraph of
this Agreement.

(e)      “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.

(f)      “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing in the State of Maryland, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

--------------------------------------------------------------------------------



-15-

(g)      “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is, may be or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was a director, officer, employee and/or agent of the
Company and/or any of its subsidiaries or of a Relevant Enterprise or by reason
of any action taken by him or her or of any inaction on his or her part while
acting in such capacity, in each case whether or not he or she is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification or advancement of expenses can be provided under this
Agreement; except for (i) one initiated by an Indemnitee pursuant to Section 10
of this Agreement to enforce his or her rights under this Agreement or (ii) one
pending or completed on or before the Effective Date, unless otherwise
specifically agreed in writing by the Company and Indemnitee.

Section 19. Enforcement.

(a)      The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer, employee and/or agent of the Company
and/or any of its subsidiaries and/or a Relevant Enterprise, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving in such
capacity.

(b)      This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

Section 20. Modification and Waiver.

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

--------------------------------------------------------------------------------



-16-

    Section 21. Notice by Indemnitee.

Indemnitee agrees promptly to notify the Company in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise

Section 22. Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after being deposited in the mail:

(a)    If to Indemnitee, at the address heretofore provided to the Company; and

(b)    If to the Company to:

The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, New Jersey 07645
Attention: Chief Legal Officer;

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

Section 23. Contribution.

To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company, on the one hand, and Indemnitee, on the other,
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company, on the one hand (and
its directors, officers, employees and agents), and Indemnitee, on the other, in
connection with such event(s) and/or transactions(s).

--------------------------------------------------------------------------------



-17-

    Section 24. Governing Law; Submission to Jurisdiction;
Appointment of Agent for Service of Process.

This Agreement and the legal relations among the parties shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Maryland, without regard to its conflict of laws rules. Except with respect to
any arbitration commenced by Indemnitee pursuant to Section 11(a) of this
Agreement, the Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in a Maryland Court, and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of any such
Maryland Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) consent, to the extent such party is not a
resident of the State of Maryland, except where prohibited by law, to service of
process in connection with any action or proceeding arising out of or in
connection with this Agreement by (a) U.S. registered mail at such party's
address set forth herein, or (b) any other valid manner of service of process in
the jurisdiction in which such party resides, with the same legal force and
validity as if served upon such party personally within the State of Maryland,
(iv) waive any objection to the laying of venue of any such action or proceeding
in a Maryland Court and (v) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in a Maryland Court has been brought
in an improper or otherwise inconvenient forum.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

  THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.         By:
__________________________________________     Name:
Title:               INDEMNITEE:        
______________________________________________

 

--------------------------------------------------------------------------------